Citation Nr: 1310560	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-35 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The issue of entitlement to an initial evaluation in excess of 10 percent for low back strain is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's current right knee disability, diagnosed as status post arthroscopy for Grade 3 chondroplasty of the medial facet of the patella and chondroplasty for Grade 1 chondromalacia of the tibia, was incurred during his active duty service.  

 
CONCLUSION OF LAW

The criteria for service connection for right knee disability, diagnosed as status post arthroscopy for Grade 3 chondroplasty of the medial facet of the patella and chondroplasty for Grade 1 chondromalacia of the tibia, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for a right knee disability, diagnosed as status post arthroscopy for Grade 3 chondroplasty of the medial facet of the patella and chondroplasty for Grade 1 chondromalacia of the tibia.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran served on active duty from June 2004 to June 2008.  An April 2008 medical history report noted the Veteran's history of knee trouble.  The report indicated that his knees hurt and swelled after long runs.  An April 2008 separation examination noted findings of patellar popping, and listed a diagnosis patellar femoral sprain.

In June 2008, the Veteran filed his present claim seeking service connection for a right knee disability.

A June 2008 VA treatment report noted the Veteran's complaints of right knee pain, especially with increased physical strain, such as running.  The Veteran also indicated that his right knee popped and swelled at times.  The report concluded with an assessment of right knee pain.

In October 2008, a VA general physical examination was conducted.  The examination report noted the Veteran's complaints of pain, swelling, and popping in his right knee.  He indicated that these symptoms were aggravated with running.  Physical examination of the right knee revealed a range of motion from 132 degrees of flexion to 0 degrees extension, without pain, tenderness, or laxity.  X-ray examination of the right knee was normal.  The report concluded with a diagnosis of right knee pain, with normal physical examination.

A March 2009 magnetic resonance imaging scan of the right knee revealed a nondisplaced horizontal tear involving the body and posterior horn of the right medial meniscus, and small right politeal cyst.  In June 2009, the Veteran underwent right knee arthroscopy with joint debridement.  The operative report listed a postoperative diagnosis of chondromalacia of the right knee.

In August 2009, a VA examination for joints was conducted.  The examination report noted that the Veteran's right knee was doing well with post-operative swelling.  Following a physical examination of the right knee, the diagnosis was status post arthroscopy for Grade 3 chondroplasty of the medial facet of the patella and chondroplasty for Grade 1 chondromalacia of the tibia.

In June 2011, a video conference hearing was held before the Board.  At the hearing, the Veteran testified that he first started to have right knee pains during military service, and that his right knee symptoms continued to worsen over time.

After reviewing the evidence of record, the Board finds that the Veteran's current right knee disability, diagnosed as status post arthroscopy for Grade 3 chondroplasty of the medial facet of the patella and chondroplasty for Grade 1 chondromalacia of the tibia, is related to his military service.  

In making this determination, the Board finds the testimony and statements provided by the Veteran, concerning his history of pain and swelling in the right knee, are competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting that the appellant is competent to testify regarding symptoms capable of lay observation); see also Smith v. Derwinski, 1 Vet. App. 235 (1990) (finding that determination of credibility is a function of the Board).  Further supporting his contentions are the April 2008 medical history report, in which he reported having pain and swelling his knee knees after long runs.  Moreover, his April 2008 separation examination listed a diagnosis of patellar femoral sprain.

Post service treatment for right knee pain was shown immediately after service in June 2008.  Although an October 2008 VA examination report failed to record a current right knee diagnosis, it did record the Veteran's complaints of right knee pain.  Thereafter, a March 2009 MRI examination of the right knee revealed a nondisplaced horizontal tear involving the body and posterior horn of the right medial meniscus, and small right politeal cyst.  Soon thereafter, the Veteran underwent arthroscopic surgery of the right knee.

Resolving all doubt in favor of the Veteran, service connection for a right knee disability, diagnosed as status post arthroscopy for Grade 3 chondroplasty of the medial facet of the patella and chondroplasty for Grade 1 chondromalacia of the tibia, is warranted.


ORDER

Service connection for a right knee disability, diagnosed as status post arthroscopy for Grade 3 chondroplasty of the medial facet of the patella and chondroplasty for Grade 1 chondromalacia of the tibia, is granted.


REMAND

A review of the Veteran's service treatment records revealed complaints of and treatment for left leg sciatica.  His April 2008 separation examination noted positive findings on straight leg raising tests on the left.  A November 2008 post service VA treatment report noted the Veteran's complaints of left leg sciatica.  

The Veteran's most recent VA examination of the spine was conducted in August 2009.  Physical examination of the lumbar spine at that time revealed no radiculopathy present.

At his June 2011 hearing before the Board, the Veteran testified that his low back disability causes significant neurological symptoms in his left leg.  He also testified that his low back disability was manifested by muscles spasms and periods of incapacitation requiring bed rest.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The RO must, with the assistance of the Veteran, obtain his updated treatment records and scheduled him for the appropriate VA examination to determine the current severity of his low back strain.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated him for his service-connected low back disorder, to include treatment for any associated neurological symptoms, since June 2010.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO should obtain updated treatment records relating to the Veteran, since June 2010, from the VA Medical Center in Sioux Falls.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded a VA examination to determine the severity of his service-connected low back disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  All indicated testing must be conducted, including a thorough neurologic examination of the Veteran's low back.  The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected low back disability.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a (2012), and the frequency and total duration of such episodes over the course of the previous 12 months.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above, and any other development as may be indicated, the issue of entitlement to an increased rating for the Veteran's service-connected low back disorder, to include consideration of a separate evaluation for any associated neurologic findings, must be re-adjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


